Case 1:20-cv-02544-CMA-MEH Document 19 Filed 03/17/21 USDC Colorado Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO
   Civil Action No: 20-cv-02544

   DANA PARKER, an individual,

          Plaintiff

   v.

   TRUSTWAVE HOLDINGS, INC D/B/A AUBIRON TRUSTWAVE, a Delaware
   corporation.

          Defendant.


               STIPULATION OF DISMISSAL WITH PREJUDICE


        Plaintiff and Trustwave Holdings, Inc., d/b/a Aubiron Trustwave, a Delaware

  corporation, by and through their respective counsel, hereby stipulate to the

  dismissal of this action with prejudice. , each side to be responsible for her or its

  respective attorney’s fees and costs.

        Respectfully submitted this 17th day of March 2021.

                                               /s/Jason B. Wesoky
                                               Jason B. Wesoky, Reg. No. 34241
                                               Kylie M. Schmidt, Reg. No. 49478
                                               DARLING MILLIGAN PC
                                               1331 17th Street, Suite 800
                                               Denver, Colorado 80202
                                               Telephone: (303)623-9133
                                               Facsimile: (303)623-9129
                                               jwesoky@darlingmilligan.com
                                               kschmidt@darlingmilligan.com
                                               Attorneys for Plaintiff
                                               OGLETREE, DEAKINS, NASH,
                                               SMOAK & STEWART, P.C.



                                               1
Case 1:20-cv-02544-CMA-MEH Document 19 Filed 03/17/21 USDC Colorado Page 2 of 2




                                                 s/ Steven R. Reid
                                                 Roger G. Trim
                                                 Steven R. Reid
                                                 2000 S. Colorado Boulevard
                                                 Tower Three, Suite 900
                                                 Denver, CO 80222
                                                 Telephone: 303.764.6800
                                                 Facsimile: 303.831.9246
                                                 roger.trim@ogletree.com
                                                 steven.reid@ogletree.com
                                                 Attorneys for Defendant Trustwave
                                                 Holdings, Inc.


                             CERTIFICATE OF SERVICE

        I certify that on the 17th day of March 2021, a true and correct copy of the above
  and foregoing STIPULATION OF DISMISSAL WITH PREJUDICE was filed and
  served via CM/ECF on the following:

   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
   Roger G. Trim
   Steven R. Reid
   2000 South Colorado Boulevard
   Tower Three, Suite 900
   Denver, CO 80222
   roger.trim@ogletree.com
   steven.reid@ogletree.com
   Attorneys for Defendants

                                                   /s/Chirlyn Scroggins
                                                   Chirlyn Scroggins, Paralegal
